DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\

Election/Restrictions
Applicant's election with traverse of 1-7 in the reply filed on 8/4 is acknowledged.  The traversal is on the ground(s) that claims 8 and 10 of species II and III is directed to “-wherein the input signal generation unit generates the new input signals by a learning device that is generated by dividing input signals of a plurality of pieces of learning data included in each of the plurality of the learning data subsets into a first signal group and a second signal group, setting the first signal group as an input signal set and the second signal group as an output signal set, and performing learning. ...”. and “dividing the input signals of the plurality of pieces of learning data included in the corresponding learning data subset into a first signal group and a second signal group, and generating the new input signals by a second learning device that is generated by performing learning with the first signal group set as an input signal set and the second signal group set as an output signal set . ...” Applicant respectfully submits that it is respectfully submitted the three independent claims of the present application comply with the "unity of invention" criteria set forth in 37 CFR l.475(a) because they are linked to a single general inventive concept. This is found persuasive. Therefore, claims 8-10 are withdrawn from the Requirement for Restriction/Election mailed on 7/1/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (PGPUB: 20120054131) in view of Graf (PGPUB: 20080201281).

Regarding claim 1, 8, and 10. (Currently Amended) Williamson teaches a new learning dataset generation method comprising:
sorting a learning dataset, including a plurality of pieces of learning data that are respectively combinations of input signals and output signals, into a plurality of learning data subsets depending on the output signals (see Fig. 1-4, paragraph 24, the set of interpolated input data 126 and/or the set of interpolated input series 128 can be generated by applying the set of target output data 120 to the set of predetermined input data 124 and filling in values in the set of interpolated input data 126 which produce an output which conforms to the set of target output data 120); 
for each of the plurality of learning data subsets, generating new input signals from the input signals of a plurality of pieces of learning data included in the corresponding learning data subset (see Fig. 1, paragraph , ) and integrating a plurality of pieces of new learning, which are respectively combinations of the new input signals and output signals of the corresponding learning data subset data (see Fig. 1-4, paragraph 24, the interpolation engine 104 can generate one or more subsets of interpolated input data 126, and/or one or more set of interpolated input series 128 containing individual different combinations of subsets of interpolated input data 126), and the plurality of pieces of learning data included in the corresponding learning data subset, thereby generating a new learning data subset (see Fig. 1-4, paragraph 25, the interpolation engine 104 and/or other logic can generate a further or updated interpolation function 140, a further or updated set of interpolated input data 126, and/or an update to other associated data sets in response to any such update to the set of target output data 120 and/or set of predetermined input data 124); 
generating a new learning dataset by integrating the new learning data subsets generated for the plurality of learning data subsets (see Fig. 1-4, paragraph 26, the set of combined input data 122, the set of target output data 120, and/or other information generated by the interpolation engine 104 and/or other logic can be used to provide input to a separate local and/or remote self-learning network); and 
when the new input signals are generated from the input signals of the plurality of pieces of learning data included in each of the plurality of learning data subsets (see Fig. 1, paragraph 17, receive the set of target output data 120, and operate on that data to produce a conformal mapping of a set of combined input data 122 to generate an output of the desired set of target output data. As for instance shown in FIG. 2A, the set of combined input data 122 can, in cases, comprise at least two component input data sets or subsets), and 
generating the new input signals by a first learning device that is generated by performing learning with the first signal group set as an input signal set and the second signal group set as an output signal set (see Fig. 6, paragraph 29, after acquisition of the set of combined input data 122, the set of target output data 120, and/or other data or information captured from or related to the interpolation processing carried out by the interpolation engine 104 and/or related logic, the self-learning network 142 can perform training on those sets of data to learn and develop a learned transfer function 146, and/or other functions or input/output behaviors to reproduce, approximate, supplement, and/or otherwise interact with the same classes of data operated on by the interpolation engine 104, and produce consistent output results).  
However, Williamson does not expressly teach dividing the input signals of the plurality of pieces of learning data included in the corresponding learning data subset into a first signal group and a second signal group.
Graf teaches that the training data (TD) is split into 8 subsets, each represented as TD/8, and each of these training data subsets are input into an associated first layer optimization function as shown. Using well known SVM optimization techniques, each optimization produces and outputs associated support vectors (SV) (see Fig. 5, paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williamson by Graf for providing the training data (TD) is split into 8 subsets, each represented as TD/8, and each of these training data subsets are input into an associated first layer optimization function, as dividing the input signals of the plurality of pieces of learning data included in the corresponding learning data subset into a first signal group and a second signal group. Therefore, combining the elements from prior arts according to known methods and technique, such as to split or divide the training data, would yield predictable results.

Regarding claim 2. (Original) The new learning dataset generation method of claim 1, wherein, when the new input signals are generated from the input signals of the plurality of pieces of learning data included in each of the plurality of learning data subsets, the new input signals are generated by a second learning device that is generated by performing learning with the second signal group set as an input signal set and the first signal group set as an output signal set (see Williamson, Fig. 1-4, paragraph 17, receive the set of target output data 120, and operate on that data to produce a conformal mapping of a set of combined input data 122 to generate an output of the desired set of target output data. As for instance shown in FIG. 2A, the set of combined input data 122 can, in cases, comprise at least two component input data sets or subsets).  

Regarding claim 3. (Original) The new learning dataset generation method of claim 2, wherein, when the new input signals are generated from the input signals of the plurality of pieces of learning data included in each of the plurality of learning data subsets, the new input signals are generated by inputting the second signal group to the first learning device and inputting the first signal group to the second learning device (see Williamson, Fig. 6, paragraph 30, the self-learning network 142 can then iterate the process of multiplying, scaling or otherwise processing the set of combined input data 122, comparing each generation or set of the provisional output 150 to the set of target output data 120 and generating corresponding feedback 148 each time).  

Regarding claim 4. (Original) The new learning dataset generation method of claim 1, wherein, when the learning dataset relates to a classification problem, the learning dataset is sorted into the plurality of learning data subsets depending on classes of the classification problem, and the output signals of the plurality of pieces of new learning data in each of the plurality of learning data subsets correspond to the class of the corresponding learning data subset (see Williamson, Fig. 6, paragraph 29, after acquisition of the set of combined input data 122, the set of target output data 120, and/or other data or information captured from or related to the interpolation processing carried out by the interpolation engine 104 and/or related logic, the self-learning network 142 can perform training on those sets of data to learn and develop a learned transfer function 146, and/or other functions or input/output behaviors to reproduce, approximate, supplement, and/or otherwise interact with the same classes of data operated on by the interpolation engine 104, and produce consistent output results).  

Regarding claim 5. (Original) The new learning dataset generation method of claim 1, wherein, when the learning dataset relates to a regression problem, the output signals of the learning dataset are quantized and the learning dataset is sorted into the plurality of learning data subsets depending on quantization values of the learning dataset, and the output signals of the plurality of pieces of new learning data in each of the plurality of learning data subsets are a representative value of the output signals of the plurality of pieces of learning data included in the corresponding learning data subset (see Craf, Fig. 13, paragraph 61, using the training data, and thereby making the computer system 1300 operative for use in pattern recognition, regression analysis and predictive modeling, data classification, bioinformatics, data mining, and other useful applications).  

Regarding claim 6 and 9. (Original) The new learning dataset generation method of claim 1, wherein, when the new input signals are generated from the input signals of the plurality of pieces of learning data included in each of the plurality of learning data subsets, a plurality of pieces of learning data included in the first signal group are randomly linked to a plurality of pieces of learning data included in the second signal group in a one-to-one relationship, and learning is  performed as a regression problem of a neural network, thereby generating the first learning device (see Williamson, Fig. 7, paragraph 33, the subset of interpolated input data 126, the set of target output data 120, and/or other data or attributes can be supplied as input to the self-learning network 142. In 710, the self-learning network 142 can generate an initial set of weights 144 to be applied to the set of combined input data 122 to produce the set of target data 120, for instance, by setting the weights for all inputs to one, one-half, or some other equal or arbitrary number. In aspects, the set of weights 144 can be configured to be within a range such as 0 to 1, or other scale or range).  

Regarding claim 7. (Original) The new learning dataset generation method of claim 1, wherein an attribute for distinguishing the plurality of pieces of learning data included in each of the plurality of the learning data subsets is given to the plurality of pieces of new learning data (see Williamson, Fig. 1, paragraph 33, the subset of interpolated input data 126, the set of target output data 120, and/or other data or attributes can be accessed or retrieved from the database management system 114, the associated remote database 116, and/or other source).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667